United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

February 23, 2022

Pearne & Gordon LLP	: NOTICE OF WITHDRAWAL
1801 East 9th Street	:	FROM ISSUE
Suite 1200	: UNDER 37 CFR 1.313(b)
Cleveland, OH  44114-3108

In re Application of:	
CANI, Julie et al.
Serial No.  16/498,416
Filed:  09/27/2019
For:  DYED PARTICLES WITH A HIGH PIGMENT CONTENT


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to the SPE Robert A. Wax at (571) 272-0623.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.


/BETHANY P BARHAM/Acting Director, TC1600                                                                                                                                                                                                                      
___________________________
Bethany Barham, Acting Director
Technology Center 1600

slw